Order entered June 2, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00102-CV

                   ESTATE OF FREDERIC B. ASCHE, JR., DECEASED

                           On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. PR-11-3533-2

                                           ORDER
       We GRANT the May 29, 2015 motion of Joie Rivera, Official Court Reporter for

Probate Court No. 2, for an extension of time to file the reporter’s record. The reporter’s record

shall be filed by JULY 1, 2015.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE